Citation Nr: 1717752	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  09-37 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include as due to in-service asbestos exposure.

2. Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before the Board at a March 2017 hearing conducted at the RO.  A transcript of the hearing is of record.

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not been diagnosed with a chronic respiratory disorder at any point during the appeal period or within a reasonable period prior to the filing of the instant claim.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required as to the issue considered herein.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  To the extent any identified treatment records may not be of record, the Board finds there to be no prejudice to the Veteran, as his own reports indicate these records lie well outside of the appeal period.  VA's duty to assist the Veteran in locating records has been satisfied.  The Veteran has been afforded a VA examination when warranted.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist as to these issues.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran maintains entitlement to service connection for a respiratory disability manifested by symptoms of difficulty breathing.  He asserts these symptoms are due to exposure to asbestos during his service in the boiler room of a naval vessel.

Initially, the Board observes that there is no competent medical evidence of record which supports a diagnosis of a chronic respiratory disability at any point during the appeal period.  The Board acknowledges the Veteran's reports that he was told prior to 2000 that x-rays revealed scarring in the lungs.  However, the Board notes that x-rays performed in 2008 and 2012 were determined to be normal and revealed no evidence of asbestosis.  Furthermore, the report of an October 2012 VA contract examination specifically found that the Veteran does not suffer from a diagnosed respiratory disability.

In the absence of proof of a present disability there can be no valid claim of service connection on a direct basis pursuant to 38 C.F.R. § 3.303.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran is competent to report symptoms of difficulty breathing, such symptomatology is not germane in the absence of any resulting chronic disability for the purposes of direct service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

There being no competent medical evidence of a diagnosed chronic respiratory disorder, the preponderance of the evidence weighs against the Veteran's claim, and the benefit-of-the-doubt rule does not apply.  Service connection for a respiratory disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a respiratory disorder is denied.


REMAND

At his March 2017 Board hearing, the Veteran testified that he received treatment for his claimed low back pain at VA facilities in Bakersfield and/or Sepulveda, California, at some point prior to 2000.  To date, VA treatment records dated prior to November 2007 have not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

In addition, the Veteran has submitted a March 2008 statement from his private chiropractor which notes his reported complaints of recurring back pain since a lifting injury during service.  This medical statement suggests the Veteran's reported in-service injury may have led to spinal deterioration and his current low back disability.  In light of this medical statement, the criteria for providing the Veteran a VA examination for his low back disorder have been met.  See generally 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, other than the one-page statement, which indicates at least a two-year treatment history, records from the Veteran's private chiropractor have not been obtained.  As the appeal is being remanded for other reasons, the Veteran should have an opportunity to provide the necessary information and releases to allow VA to obtain these records or, in the alternative, submit these records on his own behalf.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records generated by VA facilities prior to 2007 must be requested and obtained, including a request for any archived non-electronic records.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  All attempts to obtain records should be documented in the claims folder.

2. Contact the Veteran and request he identify any non-VA medical treatment for his low back disability.  For each identified treatment provider, the Veteran should be requested to complete and return the necessary authorizations for the release of any treatment records not currently on file.  If private records are identified, at least two attempts must be undertaken to obtain them, unless the first attempt demonstrates that further attempts would be futile.  This should include obtaining all records of chiropractic treatment.  Again, all attempts to obtain records should be documented in the claims file.

3. Following completion of the above, schedule the Veteran for a VA examination to address the nature and etiology of his claimed low back disorder.  The claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultations should be performed.  Following a review of the claims file and physical examination of the Veteran, the examiner should address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that any current low back disorder had its onset or is otherwise etiologically related to the Veteran's period of active service?

b. If a form of arthritis is diagnosed, is it at least as likely as not (probability of at least 50 percent) that arthritis of the low back manifested within one year of the Veteran's discharge from active service? 

In offering these opinions, the examiner must provide a complete rationale for any conclusion reached, including a discussion of the Veteran's competent reports of in-service injury as well as assertions of continuity of symptomatology as it pertains to arthritis, if applicable.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


